                  Case 20-12456-JTD      Doc 66        Filed 10/08/20   Page 1 of 2




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE


In re:                                                    Chapter 11

RTI HOLDING COMPANY, LLC, et al.,                         Case No. 20-12456 (JTD)

                              Debtors.                    (Joint Administration Pending)


         NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF PAPERS

         PLEASE TAKE NOTICE that the undersigned appear in the above-captioned chapter 11

cases as counsel to Goldman Sachs Specialty Lending Group, L.P. and Goldman Sachs Bank

USA (the “Goldman Parties”), and pursuant to Rules 2002 and 9010(b) of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”) and section 1109(b) of title 11 of the United

States Code, 11 U.S.C. §§ 101, et seq. (the “Bankruptcy Code”), request that all notices given or

required to be given and all papers served in these cases be delivered to and served upon the

parties identified below at the following addresses:

              Jane VanLare, Esq.                       John M. Seaman, Esq.
              Sean A. O’Neal, Esq.                     Christopher F. Cannataro, Esq.
              CLEARY GOTTLIEB STEEN &                  ABRAMS & BAYLISS LLP
              HAMILTON LLP                             20 Montchanin Road, Suite 200
              One Liberty Plaza                        Wilmington, Delaware 19807
              New York NY 10006                        Telephone: (302) 778-1000
              Telephone: (212) 225-2872                Facsimile: (302) 778-1001
              Facsimile: (914) 536-7786                seaman@abramsbayliss.com
              jvanlare@cgsh.com                        cannataro@abramsbayliss.com
              soneal@cgsh.com

         PLEASE TAKE FURTHER NOTICE that pursuant to section 1109(b) of the Bankruptcy

Code, the foregoing request includes not only the notices and papers referred to in the above-

referenced Bankruptcy Rules, but also includes, without limitation, all orders, applications,

motions, petitions, pleadings, requests, complaints or demands, whether formal or informal,




{A&B-00695762-}
                  Case 20-12456-JTD      Doc 66       Filed 10/08/20    Page 2 of 2




written or oral, transmitted or conveyed by mail delivery, hand-delivery, telephone, facsimile

transmission or otherwise, in these cases.

                  PLEASE TAKE FURTHER NOTICE that neither this Notice of Appearance and

Request for Service of Papers (the “Notice”) nor any later appearance, pleading, proof of claim,

claim or suit shall constitute a waiver of (i) the right to have final orders in non-core matters

entered only after de novo review by a District Judge, (ii) the right to trial by jury in any

proceeding related to, or triable in, these cases or any case, controversy or proceeding related to

these cases, (iii) the right to have the District Court withdraw the reference in any matter subject

to mandatory or discretionary withdrawal, (iv) any objection to the jurisdiction of this Court for

any purpose other than with respect to this Notice, (v) an election of remedy, or (vi) any other

rights, claims, actions, defenses, setoffs or recoupments as appropriate, in law or in equity, under

any agreements, all of which rights, claims, actions, defenses, setoffs and recoupments are

expressly reserved.


                                                     Respectfully submitted,

OF COUNSEL:                                           /s/ John M. Seaman
                                                     John M. Seaman (#3868)
Jane VanLare, Esq.                                   Christopher F. Cannataro (#6621)
Sean A. O’Neal, Esq.                                 ABRAMS & BAYLISS LLP
CLEARY GOTTLIEB STEEN &                              20 Montchanin Road, Suite 200
HAMILTON LLP                                         Wilmington, Delaware 19807
One Liberty Plaza                                    Telephone: (302) 778-1000
New York NY 10006                                    Facsimile: (302) 778-1001
Telephone: (212) 225-2872                            seaman@abramsbayliss.com
Facsimile: (914) 536-7786                            cannataro@abramsbayliss.com
jvanlare@cgsh.com
soneal@cgsh.com                                      Counsel for Goldman Sachs Specialty Lending
                                                     Group, L.P. and Goldman Sachs Bank USA
Dated: October 8, 2020




{A&B-00695762-}                                  2
